Exhibit 10.14

QUANTUMtm

Date

«First Name» «Last Name»
Address

Dear «First Name»:

          We began the transition to a consolidated organizational model with
our announcement in November.  Now we begin the challenging work of meeting the
financial goals that we must achieve to meet the objectives we discussed.

          As a member of Quantum’s leadership team, you play a vital role in
assuring that we are successful in these efforts and you are in a key position
to influence and drive the changes that are needed to accomplish our objectives
in both your organization and in the Company.

          In recognition of the significant importance of your contribution to
our success, you will be included in a special Key Leadership Performance Bonus
Plan that will focus on the achievement of specific goals related to
profitability and execution.  Your target bonus will be «Target Bonus » of your
current base salary of «Base Salary».  This equates to «Target Bonus Award in
Shares» shares of restricted stock, which will be granted in increments of
equivalent shares if pre-established performance goals are achieved.   The
results required for payment of this bonus are indicated in Exhibit A.  The
general program parameters are noted below and in the Key Leadership Performance
Bonus Plan Agreement, which is attached in Exhibit B.

•

      

Performance goals will be measured quarterly over a 1-year period beginning
January 1, 2004 and ending December 31, 2004.

 

 

 

•

      

Performance goals will be calculated quarterly by Quantum’s CEO, COO & VP HR

 

 

 

•

      

This Plan is not intended to replace AIBP

 

 

 

•

      

Actual bonus awards under the Plan will be awarded in the form of restricted
stock.  The total number of restricted stock shares to be awarded will be
calculated at the specified percent of your base salary as of January 1, 2004.

 

 

 

•

      

Restricted stock will be award in each of four quarters, beginning as of January
1, 2004.  Those awards will be based upon successful completion of defined
objectives and deliverables (“Performance Metrics”) with a vesting period of 12
months for each stock award.

 

 

 

•

      

Maximum Award

•     The maximum award under the Plan may not exceed your pre-determined
maximum award amount of restricted stock

 

 

 

--------------------------------------------------------------------------------

Form of Actual Bonus Award

•     Payment of each actual bonus award will be in the form of unvested
restricted stock under the Company’s 1993 Long-Term Incentive Plan

 

 

 

Determination of Actual Bonus Award

•     After the end of each defined period (“Measurement Period”), Management
will certify in writing the extent to which the Performance Metrics for each
participant for the defined period.

•     If Performance Metrics are met, a pre-determined amount of restricted
stock will be awarded

•     If Performance Metrics are not met, that pre-determined amount of
restricted will not be awarded

•     The Compensation Committee will formally approve actual bonus award
recommendations on a quarterly basis

          «First Name», we are confident that your leadership will result in the
achievement of these goals and the award of the corresponding bonus.

Sincerely,

/s/ John Gannon_____________
John Gannon                                              Date
President & COO Quantum

 

 

/s/ Rick Belluzzo_____________
Rick Belluzzo                                              Date
Chairman & CEO Quantum

 

          I agree to the following terms and conditions of this letter, the
Performance Metrics (Exhibit A) and Key Leadership Performance Bonus Plan
Agreement (Exhibit B) attached to this letter:

_______________________________            ______________________

«First Name» «Last Name»                                       Agreement Date
«Title»

--------------------------------------------------------------------------------

Exhibit A

Performance Metrics

(January 1, 2004 to December 31, 2004)

Participant Name

Q4 FY 04

Q1 FY05

Q2 FY05

Q3 FY05

 

 

 

 

 

--------------------------------------------------------------------------------